 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     MARY B. MARHOLD,
11                                                        Case No.: 2:18-cv-01617-JCM-NJK
            Plaintiff(s),
12                                                                      Order
     v.
13
     EQUIFAX INFORMATION SERVICES,
14   LLC,
15          Defendant(s).
16         Pending before the Court is a proposed discovery plan. Docket No. 13. The deadline to
17 file the discovery plan is November 19, 2018. See Docket No. 6; Local Rule 26-1(a). At this time,
18 neither Defendant Equifax nor Defendant PHH Mortgage has responded to the complaint, and
19 neither participated in the formulation of the discovery plan. Accordingly, the discovery plan is
20 DENIED as premature.
21         IT IS SO ORDERED.
22         Dated: October 15, 2018
23                                                             ______________________________
                                                               Nancy J. Koppe
24                                                             United States Magistrate Judge
25
26
27
28

                                                   1
